Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 14, 2016

                                      No. 04-16-00241-CR

                                     Cody Allen WATERS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1094
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on October 10, 2016. See TEX. R. APP. P. 38.6(a). On October 14,
2016, Appellant filed a second motion for a thirty-day extension of time to file the brief.
    Appellant’s motion is GRANTED; the brief is due on November 9, 2016. NO
FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL BE
GRANTED.
       If Appellant fails to file the brief as ordered, we will immediately and without further
notice abate this appeal and remand it to the trial court for an abandonment hearing. See id. R.
38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).
We will order the trial court to ensure that Appellant’s counsel personally appears at the hearing.
See TEX. R. APP. P. 38.8(b)(3).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2016.
___________________________________
Keith E. Hottle
Clerk of Court